CORRECTED NOTICE OF ALLOWABILITY

Priority
In a previous Office Action, dated 9/28/2021 acknowledgment was made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). This was in error as no claim to foreign priority was made in this case. This Corrected Notice of Allowability corrects the record to properly indicate that there is no claim to foreign priority in the instant application.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        5/12/2022